Case 2:18-CV-01303-.]S-AKT Document 30

UNITED STATES DISTR]CT COURT
EASTERN DISTRICT OF NEW YORK

Filed 01/18/19 Page 1 of 1 Page|D #: 154

X

 

F]anagan, as Trustee of The General Building
Local 66 Vacation Fund, et al.,
Plaintiff,
- against -

William G. Trophy LLC, d/b/a WGP
Contracting Inc. and Williarn G. ProeB'iedt.,

Defendants.

Cv;ls-rsos(;rs)(AKT)

MOTION TO WITH])RAW
AS ATTORNEY OF RECORD

X

 

PLEASE TAKE NOTICE that upon the attached affidavit of Scott Michael Mishl<in,

Esq., as required by Local Civil Rule 1.4, the undersigned Will move this Court, before the

Honorable Joanna Seybert, United States District Court Judge, at the Courthouse for the United

States District Court for the Eastern District of New York, Alphonse M. D’Amato 100 Federal

Plaza. Courtroom 830, Central Islip, NeW York 11722, on a date and a time set by the Court, or

as soon thereafter as counsel may be heard for an ORDER:

Granting the Motion of Scott Michael Mishkin, PC , to Withdraw as Attorneys of Record

for William G. Trophy LLC, d/b/a WGP Contracting Ine. and William G. Proefriedt, in this

matter .

Dated: Is]andia, NeW York
January 13 l 2019

Respectfully submitted,

SCOTT MIC L MISHKIN, P.C

By:

 

scott Michael/Mishkin (sMM 3687)

J

